DETAILED ACTION
Claims 1-15 are pending in this Application.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action.  References not previously cited, if any, are found per the attached PTO-892 for this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2021 has been entered.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1-3, 4-5, 7-11 and 12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over O’Phelan et al. [O’Phelan] (US 2004/0127952) in view of Schormann et al. [Schormann] (US 2008/0274394).
As to Claims 1, 3, 9 and 11:
O’Phelan discloses a battery, a battery of a stacked construction (Figure 20 items 724, 701 702 703 [0136]) and Abstract), comprising a) at least one layer with anode material (ibid.); b) for each at least one layer with anode material, at least one layer with cathode material, and c) between each at least one layer with anode material and at least one layer with cathode material, at least one separator (ibid.). 
O'Phelan does not disclose whether there is at least one separator being the same size as at least one layer of anode material.
In the same field of endeavor, Schormann teaches that it is preferable for a stacking separator have the same size (width and/or length) as the anode while the cathode is slightly smaller (Schormann [0040]). The structures taught by Schormann solve the same problem as O’Phelan misalignment/shorts (O’Phelan [0101], and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a lesser space of the cathode than the same space for the anode and cathode as taught by Schormann of modified O’Phelan electrode structure, while occupying less space and lower weight as also taught by Schormann.

O’Phelan also discloses d) a case, or housing (20, 26-28, Figure 1) is made of a material with negligible electroconductivity (or nonconductive material such as a ceramic or plastic (O’Phelan [0095]) shown in Figure 26A and thus considered as substantially consisting of ceramic or plastic ([0095]); the case having an interior space that contains and surrounds the layers (Figures 24-26A).
As to Claim 1 e) and f), and further regarding Claims 9 and 11 where O’Phelan discloses the limitations set forth above.
Because O’Phelan discloses an outer edge of a separator of an anode, wherefore the anode has a narrow edge compared to the larger spanning top and bottom of the anode, contacts or positively engages, an interior surface of the case or housing away from a discharge region (O’Phelan [0116] and edge of structure Figure 21 at about item 24B) and because Schormann teaches that it is preferable for a stacking separator have the same size or area (of width and length) as the anode while the cathode be slightly smaller (Schormann [0040]), the Schormann-modified O’Phelan thus forms a combination of at least one anode material (layer) that positively engages with at least one wall of the housing as along with the same-size separator edge that 
Further regarding item e):  the Schormann-modified O’Phelan separator thus protrudes in surface area beyond the at least one layer with cathode material, so that the separator forms at least one overhang beyond at least one edge of the at least one layer with cathode material and the overhang of the separator is connected to a further overhang of the separator, or an overhang of a further separator, on an opposing side of the casing to which the anode and separator layers contact. 
Although O’Phelan does not disclose the separator is connected to a further overhang of the separator, by way of a plurality of welding points such as to fix the layer of cathode material in place in order that no lateral movement of said cathode layer is possible, Schormann teaches that separator layers are usually welded to prevent movement of battery layers that cause short circuits (Schormann [0006]-[0007]).  As such, Schormann is considered as suggesting that it is known in the art to use welding to fix separator layers--and cathode material, wherewith--in place in order that no electrode assembly movement that causes short circuits and thus no lateral movement of said cathode layer is possible by welding layers.  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have fixed separator layers on the side faces of electrode plate edges to prevent electrode assembly movement and lateral cathode movement, as suggested by Schormann, in the O’Phelan battery structure. 
Regarding Claims 2 and 10: modified O’Phelan discloses the limitations set forth above.  Even though O’Phelan teaches that the battery structure is to allow for a smaller battery size (O’Phelan [0110]), O’Phelan does not disclose whether the anode and separator positively engages at least 3 walls of the housing.  However, because the modified Schormann-modified O’Phelan anode layer is the same size or area as the separator and because the O’Phelan anode and thus the separator engage the inside wall of the housing (O’Phelan [0116] and Schormann [0040]), and because the O’Phelan case comprises at least three sides (O’Phelan Figures 25 and 26A), and thus at least one and at least three different walls of the housing, it would be expected by one of ordinary skill in the art that the modified O’Phelan construct comprises an anode and separator, overhanging the at least one cathode-wherefore the anode and the separator positively engage the three walls as suggested by O’Phelan (O’Phelan Figures 25 and 26A) for an anode which comprises the anode layer material with the Schormann separator layer of the same size which prevents dendrite growth in a battery stack with a small open area (Schormann [0040], [0078]) and consistent with the disclosure for O’Phelan’s smaller battery structure size (O’Phelan [0110]) because less space is needed between the anode material and separator and the at least three walls of the battery housing.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have also allowed the O’Phelan anode material and separator, having the same size as taught by Schormann which prevents dendrite growth in a battery with a small open area- to positively engage at least one as well as at least three walls of the 

Further Regarding Claim 4 and Claim 12, modified O’Phelan discloses the limitations set forth above. 
The modified Schormann-modified O’Phelan anode layer is the same size or area as the separator and because the O’Phelan anode and thus the separator both engage the inside wall of the housing (O’Phelan [0116] and Schormann [0040]).  O’Phelan further discloses by way of the reference’s Figure 1 wherein an area of the at least one layer with anode material corresponds substantially to an inner cross-section of the housing, so that the at least one layer with anode material.
Further, because modified O’Phelan’s anode is the same size as the separator as taught by to Schormann in order to prevent dendrite growth (Schormann [0040]) the at least one layer with separator along with the anode material corresponds substantially to an inner cross-section of the housing O’Phelan as further disclosed by way of O’Phelan Figure 1 wherefore the separator which fits into and engages the inside wall of the housing and thus the anode material and the separator can be fitted exactly into the housing as defined by the instant Specification (instant Specification page 9 lines 6-8) because of the positively wall engaging anode material and separator of modified O’Phelan.
It would have been further obvious to one of ordinary skill in the art to have enabled the modified O’Phelan battery stack structure with at least one anode area that corresponds substantially to an inner cross section of the housing while also providing an area of the at least one separator that corresponds substantially to the inner cross-

Regarding Claim 5, modified O’Phelan discloses the limitations set forth above. 
O’Phelan also discloses wherein the at least one separator has a clearance on one side, in order to allow a discharge tab to be led through from the at least one layer with cathode material ([0096] Figure 21 near item 35 notch area).

Regarding Claim 7-8, modified O’Phelan discloses the limitations set forth above. O’Phelan moreover discloses wherein the at least one separator forms the discharge region at a defined region of the at least one layer with cathode material and this discharge region (O'Phelan region under item 24 Figures 21 and 24 A, B, C [0095]-[0096]) has a defined overhang of the at least one separator, said overhang protruding in surface area beyond the remaining overhang of the separator in the discharge region on the stepped, sloping edge of the construct  away from the lid of the battery as shown in AREA 7 below.  Because the area of the separator overlaps beyond the area of the cathode material because the cathode material is smaller in area than the at least one separator (Schormann [0040]), the at least one layer with the cathode material is smaller in surface are than the at least one separator.


AREA 7 (Annotated O’Phelan Figure 1 highlighted area emphasizing an overhang protruding In surface area (solid area where stepped, sloping edge starts) beyond the remaining overhang of the highlighted separator discharge region (mottled region) with overhang protruding in surface area beyond the remaining overhang of the separator in the discharge region.) 

    PNG
    media_image1.png
    277
    446
    media_image1.png
    Greyscale


Claim 13 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over O’Phelan et al. [O’Phelan] (US 2004/0127952) in view of Schormann et al. [Schormann] (US 2008/0274394) as applied to Claim 1 above, in further view of Kim (US 2005/0084753).
Although O’Phelan discloses a tape being present on the wider or broad face of the electrode assembly between at least one wall of the housing and the at least one layer of anode material, O’Phelan does not specifically disclose wherein a first safety distance of less than 0.5 mm is provided between at least one, wide, side wall of the housing and the at least one layer of anode material.  
On the other hand, Kim discloses tape, which has a thickness of about 20-60 micrometers (20-60 m), is placed on the outside of an electrode assembly to help it insertion into a housing and to reduce fires occurring in a battery due to a short upon compression (Kim [0009], [0011], [0020] Figure 2 having electrode layering at bottom assembly).  The fire preventing tape, having thickness of 20-60 m, thus provides a 
It would have obvious to one of ordinary skill in the art at the time of the invention to have employed a 20-60 m tape between an anode and a wall into which the anode providing a safety distance between the anode and housing, as taught by Kim, as the tape applied to the O’Phelan electrode assembly.

Claim 14 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over O’Phelan et al. [O’Phelan] (US 2004/0127952) in view of Schormann et al. [Schormann] (US 2008/0274394) as applied to Claim 1 as evidenced by Celgard product literature (online 2012-5-17, (http://www.jobike.it/Public/data/Daniele%20Consolini/2012517114032_Celgard_Product_Comparison_10002.pdf).
Regarding Claim 14, modified O’Phelan disclose the limitations set forth above. 
Although O’Phelan discloses the placement of separator of Celgard TM 2325 prevent shorting between electrodes of different polarity and to provide an outermost alignment edge for alignment (O’Phelan [0101]), O’Phelan does not specifically disclose wherein a second safety distance of less than 0.5 mm between an outer edge of a layer of anode material and an outer edge of a layer of cathode material.
On the other hand, O’Phelan discloses the thickness of a Celgard TM 2325 is 25 m as evidenced by Celgard product literature Table page 1, 2325 entry); the Celgard 2325 separator thickness is within the claimed range of less than 0.5 mm; wherefore the 
It would have been obvious to one of ordinary skill in the art to have provided an O’Phelan separator having a thickness within the claimed range of less than 0.5 mm, as evidenced by Celgard literature, to provide a second safety distance of less than 0.5 mm between an outer edge of a layer of anode material and an outer edge of a layer of cathode layer to prevent shorting between electrodes of opposite polarity in the modified O’Phelan battery stack. 

Claims 15 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over O’Phelan et al. [O’Phelan] (US 2004/0127952), in view of Schormann et al. [Schormann] (US 2008/0274394), and in further view of Nishimura (US 2006/0035152).
As to Claim 15:
O’Phelan discloses a battery, a battery of a stacked construction (Figure 20 items 724, 701 702 703 [0136]) and Abstract), comprising a) at least one layer with anode material (ibid.); b) for each at least one layer with anode material, at least one layer with cathode material, and c) between each at least one layer with anode material and at least one layer with cathode material, at least one separator (ibid.). 
O'Phelan does not disclose whether there is at least one separator being the same size as at least one layer of anode material.
In the same field of endeavor, Schormann teaches that it is preferable for a stacking separator have the same size (width and/or length) as the anode while the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a lesser space of the cathode than the same space for the anode and cathode as taught by Schormann of modified O’Phelan electrode structure, while occupying less space and lower weight as also taught by Schormann.

O’Phelan also discloses d) a case, or housing (20, 26-28, Figure 1) is made of a material with negligible electroconductivity (or nonconductive material such as a ceramic or plastic (O’Phelan [0095]) shown in Figure 26A and thus considered as substantially consisting of ceramic or plastic ([0095]); the case having an interior space that contains and surrounds the layers (Figures 24-26A).
Further as to Claim 15 e) and f), because O’Phelan discloses an outer edge of a separator of an anode, wherefore the anode has a narrow edge compared to the larger spanning top and bottom of the anode, contacts or positively engages, an interior surface of the case or housing away from a discharge region (O’Phelan [0116] and edge of structure Figure 21 at about item 24B) and because Schormann teaches that it is preferable for a stacking separator have the same size or area (of width and length) as the anode while the cathode be slightly smaller (Schormann [0040]), the Schormann-modified O’Phelan thus forms a combination of at least one anode material (layer) that positively engages with at least one wall of the housing as along with the same-size 
Further regarding item e):  the Schormann-modified O’Phelan separator thus protrudes in surface area beyond the at least one layer with cathode material, so that the separator forms at least one overhang beyond at least one edge of the at least one layer with cathode material and the overhang of the separator is connected to a further overhang of the separator, or an overhang of a further separator, on an opposing side of the casing to which the anode and separator layers contact. 
Although O’Phelan does not disclose the separator is connected to a further overhang of the separator, by way of a plurality of welding points such as to fix the layer of cathode material in place in order that no lateral movement of said cathode layer is possible, Schormann teaches that separator layers are usually welded to prevent movement of battery layers that cause short circuits (Schormann [0006]-[0007]).  As such, Schormann is considered as suggesting that it is known in the art to use welding to fix separator layers--and cathode material, wherewith--in place in order that no electrode assembly movement that causes short circuits and thus no lateral movement of said cathode layer is possible by welding layers.  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have fixed separator layers on the side faces of electrode plate edges to prevent electrode assembly movement and lateral cathode movement, as suggested by Schormann, in the O’Phelan battery structure. 

Further regarding Claim 15:  Although O’Phelan discloses an embodiment where each cathode is encapsulated by a heat sealed separator (O’Phelan [0174]),
O’Phelan does not disclose whether each layer with a cathode material is enclosed by two separators connected to each other by way of the plurality points.  
On the other hand, Nishimura teaches of a first or second electrode as a positive (cathode) material and thus of equal value in regard to location, the placement on the inside or outside of the battery as taught by (Nishimura [0117] and Figure 1 item 15a and See MPEP 2183) where the placing the cathode on the inside of the battery between two anode material layer and the separators therewith such that the separators encloses the each cathode material with the anode material and separators placed on the outside of enclosed cathode material. 
It would have been obvious to one of ordinary skill in the art at the time of the of invention to have chosen an equivalent location of the cathode material on the inside Nishimura electrode as a cathode material in order to put the anode on the outside of the cathode layer which encloses each layer with cathode material in battery stack of the O’Phelan battery structure.
Nishimura further teaches welding the edges of separators on the side faces of electrode plate edges with flush electrode mixture layers to reduced short circuit risks (Nishimura [0271]-[0273], [0277])—and thus welding separators together on edges and thus the separators--wherefore at least two separators being on the top of and bottom of the cathode layer--with cathode material are suggested to be welded by a plurality of points to each other because separator edges on the side face of an electrode plate assembly where the separators are welded together by the edges for the battery 
Thus, upon placement of the cathode material between two anodes in a stack, where the first is represented by a cathode material layer (Nishimura [0117] and Figure 1 item 15a with positive electrode as first electrode 15a [0132]) the Nishimura welding arrangement connects separators between anode materials and the cathode material at the plurality welding points at edges for each of the separators which enclose the cathode material between anode materials of a battery electrode stack (Nishimura [0100], [0103], [0340]) wherefore the welding construction arrangement provides high welding strength (Nishimura [0272]).
It would have been further obvious to one of ordinary skill in the art at the time of the invention to provided high welding strength by welding the enclosed cathode material layer between two welded separators welded at a plurality of welding points at the edges of the separators enclosing the cathode material, a taught by Nishimura, within the modified O’Phelan battery structure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and now Claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722